NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1322-15T4

JEFFREY J. SOUTHARD,

              Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

          Respondent.
_________________________

              Submitted March 6, 2017 – Decided           March 15, 2017

              Before Judges Haas and Currier.

              On appeal from the New Jersey State Parole
              Board.

              Jeffrey J. Southard, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General, on
              the brief).

PER CURIAM

        Appellant Jeffrey Southard appeals from the March 25, 2015

final administrative decision of the New Jersey State Parole Board
("Board") denying him parole and imposing a twenty-month Future

Eligibility Term ("FET").          We affirm.

     On June 15, 2009, appellant pled guilty to one count of first-

degree money laundering and one count of second-degree securities

fraud.     On December 4, 2009, the trial court sentenced appellant

to a fifteen-year prison term on the money laundering charge, with

a five-year period of parole ineligibility, and to a concurrent

ten-year term on the securities fraud charge.

     In October 2014, appellant appeared before a two-member panel

of the Board, at which he was considered for parole for the first

time since his incarceration.         The panel denied parole for several

reasons.       Among other things, the panel noted that appellant was

incarcerated for a multi-crime conviction, had committed numerous,

serious disciplinary infractions, and lacked sufficient problem

resolution because he had no remorse for his actions and still

sought to portray himself as a victim.

     Appellant filed an appeal with the full Board.              On March 25,

2015,    the    full   Board    similarly   concluded    that   appellant   was

ineligible for parole, and imposed a twenty-month FET.1             The Board

noted    that    there   were    several    mitigating   factors,   including



1
 This was the presumptive FET for appellant's convictions because
he was serving a mandatory minimum term of between four and eight
years. N.J.A.C. 10A:71-3.21(a)(3).

                                        2                              A-1322-15T4
appellant's lack of a prior criminal record, and his participation

in appropriate institutional programs.                 However, the Board found

that appellant continued to minimize his conduct, which involved

the misappropriation of over $1 million in funds.                     In addition,

defendant had multiple institutional infractions, including one

in May 2014 that involved appellant operating an unauthorized

business at the prison.

      Because       the   Board   found       that    there   was    a    reasonable

expectation that appellant would violate the conditions of parole

if   he    were    released,   the    Board    denied      parole.       This    appeal

followed.

      On appeal, appellant contends that the Board's decision is

arbitrary and capricious and should be set aside.                    We disagree.

          We must accord considerable deference to the Board and its

expertise in parole matters. Our standard of review of the Board's

decisions     is    limited,   and    "grounded       in   strong    public      policy

concerns and practical realities."              Trantino v. N.J. State Parole

Bd., 166 N.J. 113, 200 (2001) ("Trantino V").                  "The decision of a

parole      board     involves       'discretionary        assessment[s]         of     a

multiplicity of imponderables[.]'"                   Id. at 201 (alteration in

original) (quoting Greenholtz v. Inmates of Neb. Penal & Corr.

Complex, 442 U.S. 1, 10, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668,

677 (1979)).

                                          3                                     A-1322-15T4
     "To     a    greater    degree      than    is     the   case     with     other

administrative      agencies,      the    Parole      Board's       decision-making

function involves individualized discretionary appraisals." Ibid.

(citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-59

(1973)). Consequently, our courts "may overturn the Parole Board's

decisions only if they are arbitrary and capricious."                    Ibid.       We

will not disturb the Board's factual findings if they "could

reasonably have been reached on sufficient credible evidence in

the whole record."          Id. at 172 (quoting Trantino v. N.J. State

Parole Bd., 154 N.J. 19, 24 (1998) ("Trantino IV") (quoting N.J.

State Parole Bd. v. Cestari, 224 N.J. Super. 534, 547 (App. Div.),

certif. denied, 111 N.J. 649 (1988))); see also McGowan v. N.J.

State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002)

(applying that standard).

     Having reviewed the record in light of these well-accepted

standards, including the materials in the confidential appendix,

we conclude that appellant's arguments are without sufficient

merit to warrant discussion in a written opinion.                         R. 2:11-

3(e)(1)(D).       There     is   abundant     support    in   the    record    for    a

conclusion       that   there     is     "a   reasonable      expectation         that

[appellant] will violate conditions of parole . . . if released

on parole at that time."          N.J.S.A. 30:4-123.53(a).            Therefore, we

discern no basis for disturbing the Board's decision to deny

                                          4                                   A-1322-15T4
parole.   We are likewise satisfied that the presumptive twenty-

month FET imposed by the Board is supported by the record and is

neither arbitrary or capricious.

    Affirmed.




                               5                         A-1322-15T4